DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the election of claims filed on 12/28/2020. Claims 1 – 14 are currently pending.

Election/Restrictions
Applicant’s election of Group I (Claims 1 – 7 and 9 – 14) in the reply filed on 12/28/2020 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.  Claims 1 – 7 and 9 – 14 are examined. 

Specification Objections
The specification is objected to because of the following informalities:
paragraph numbering does not line up with the paragraphs, i.e. some paragraphs are not numbered.  For example there are two paragraphs pertaining to paragraph “[0001]”.  Each paragraph should be numbered separately;
the meaning of “<Embodiment>” in line 19 of page 6 is unclear;
the meaning of “[Math. l]” in line 5 of page 11 is unclear;
the meaning of “• • • (1)” in line 7 of page 11 is unclear;
the meaning of “[Math. 2]” in line 1 of page 14 is unclear; and
the meaning of “• • • (2)” in line 2 of page 14 is unclear;
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
in line 6 of claim 1, change “the opening degree” to - - an opening degree - -;
in line 7 of claim 1, change “the branch line” to - - a respective branch line of the plurality of branch lines - -;
in line 10 of claim 1, change “the branch line” to - - the respective branch line - -;
in lines 11-12 of claim 1, change “each of nozzles connected to the branch lines respectively” to - - a nozzle connected to each respective branch line - -;
in line 12 of claim 1, change “the fuel pressure” to - - a fuel pressure - -; and
claim 9 should be corrected in a similar manner to each of the above corrections to claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“a stem fuel valve opening degree determination unit configured to determine an opening degree of a flow rate adjustment valve” recited in claim 1
corresponding structure: computer system (par. [0048]);
“a branch line flow rate determination unit configured to determine the opening degree of each flow rate adjustment valve” recited in claim 1
corresponding structure: computer system (par. [0048]); and
“a correction value determination unit configured to determine a correction value of the opening degree of each flow rate adjustment valve”  recited in claim 1
corresponding structure: computer system (par. [0048]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 and 9 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The units recited in lines 2, 6, and 9 of claim 1, and the computer recited in line 2 of claim 9, are identified as being a computer processor type (Applicant specification par. [0048]). Therefore an algorithm is required to be disclosed by Applicant regarding the operation of the computer (MPEP 2161.01; 2181 II. B.) for example to explain how a general purpose computer is converted to a special purpose computer by programming (as discussed in MPEP 2181 II. B.).   A lack of written description may occur when for software the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function Aristocrat, 521 F.3d at 1337, 86 USPQ2d at 1241; AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1245, 84 USPQ2d 1886, 1893 (Fed. Cir. 2007); Intel Corp., 319 F.3d at 1366-67, 65 USPQ2d 1934, 1941 (knowledge of a person of ordinary skill in the art can be used to make clear how to implement a disclosed algorithm).
Applicant specification discusses the algorithm for determining the claimed “correction value” recited in claims 1 – 5 and 9 – 12: “The correction value determination unit 103 determines the correction value of the opening degree of each flow rate adjustment valve of the branch line on the basis of the value of a pressure difference between the fuel pressure upstream of each of nozzles (the first fuel nozzle 601, the second fuel nozzle 602, and the third fuel nozzle 603) connected to the branch lines respectively and the corrected fuel pressure for the fuel pressure at the outlet” (p. 8, ll. 6-12 and p. 17, ll. 19-24).  A formula that is part of algorithm is provided for determining the pressure difference: “The pressure difference of the second nozzle 602 = a manifold pressure – a pressure of the combustor 60 • • • (1) (p. 11, ll. 6-7). First the meaning of “• • • (1)” is unclear. Second, there does not appear to be a discussion as to the location of the manifold pressure that represents the pressure upstream of the fuel nozzle.  For example the pressure will be different depending on location of manifold pressure 
  Therefore possession of invention does not appear to be shown under 35 USC 112(a) given that there appears to be three different unclear or missing portions of the algorithm as discussed above.
Claims dependent thereon are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 9 – 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitations “stem fuel valve opening degree determination unit”, “branch line flow rate determination unit”, and “correction value determination unit”  each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to fully and clearly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear if each of the three instant units cited above in this paragraph are 1) each a separate computer, or 2) if all three are parts of the same 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 2 recites “a second fuel nozzle” in line 2.  It is unclear if second fuel nozzle refers to the nozzles of claim 1 or is an additional fuel nozzle.
Claim 2 recites “the branch line” in lines 2-3.  It is unclear which branch line is being referred to.
Claim 2 recites the limitation "the correction value for increasing a third fuel control signal command value" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a third fuel control signal command value” in lines 4-5.  The meaning of this term is unclear in light of applicant specification.  The specification (see par. [0043]) appears to discuss the third fuel control signal with reference to a ratio and there is no ratio recited in claim 2.  Further the third fuel control signal can refer to a temporal third signal or also a signal of a third structure.
Claim 3 recites the limitation “the second fuel nozzle connected to the branch line" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the branch line” in line 3.  It is unclear which branch line is being referred to.
Claim 4 recites “the branch line” in line 3.  It is unclear which branch line is being referred to.
Claim 4 recites the limitation “the correction value for increasing a first fuel control signal command value" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the first fuel nozzle connected to the branch line" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the branch line” in line 3.  It is unclear which branch line is being referred to.
Claim 6 that depends on claim 1 recites “a first fuel nozzle” “a second fuel nozzle” and “a third fuel nozzle”. It is unclear if each of these instant fuel nozzles 1) refer to the nozzles of claim 1, or 2) are additional nozzles.
Claim 6 recites “a first flow rate adjustment valve” “a second flow rate adjustment valve” and “a third flow rate adjustment valve”. It is unclear if each of these instant flow rate adjustment valves 1) refer to the flow rate adjustment valves of claim 1, or 2) are additional valves.
Claim 7 that depends on claim 1 recites “a first fuel nozzle” “a second fuel nozzle” and “a third fuel nozzle”. It is unclear if each of these instant fuel nozzles 1) refer to the nozzles of claim 1, or 2) are additional nozzles.
Claim 7 recites “a first flow rate adjustment valve” “a second flow rate adjustment valve” and “a third flow rate adjustment valve”. It is unclear if each of these instant flow rate adjustment valves 1) refer to the flow rate adjustment valves of claim 1, or 2) are additional valves.
Claim 7 recites “A gas turbine” in line 1, It is unclear if the instant gas turbine 1) refers to the gas turbine recited in claim 1, or 2) is an additional gas turbine.
Claim 10 recites the limitation “the second fuel nozzle connected to the branch line" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the branch line” in lines 2-3.  It is unclear which branch line is being referred to.
Claim 11 recites “the branch line” in line 2.  It is unclear which branch line is being referred to.
Claim 11 recites the limitation “the correction value for increasing a first fuel control signal command value" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the first fuel nozzle connected to the branch line" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the branch line” in lines 2-3.  It is unclear which branch line is being referred to.
Claim 13 that depends on claim 2 recites “a first fuel nozzle” “a second fuel nozzle” and “a third fuel nozzle”. It is unclear if each of these instant fuel nozzles 1) refer to the nozzles of claims 1 and 2, or 2) are additional nozzles.
Claim 13 recites “a first flow rate adjustment valve” “a second flow rate adjustment valve” and “a third flow rate adjustment valve”. It is unclear if each of these instant flow rate adjustment valves 1) refer to the flow rate adjustment valves of claim 1, or 2) are additional valves.
Claim 14 that depends on claim 4 recites “a first fuel nozzle” “a second fuel nozzle” and “a third fuel nozzle”. It is unclear if each of these instant fuel nozzles 1) refer to the nozzles of claims 1 and 4, or 2) are additional nozzles.
Claim 14 recites “a first flow rate adjustment valve” “a second flow rate adjustment valve” and “a third flow rate adjustment valve”. It is unclear if each of these instant flow rate adjustment valves 1) refer to the flow rate adjustment valves of claim 1, or 2) are additional valves.
Claim 14 recites “A gas turbine” in line 1, It is unclear if the instant gas turbine 1) refers to the gas turbine recited in claim 1, or 2) is an additional gas turbine.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6092362 (Nagafuchi) in view of US Patent 6148601 (Jones).
As to claim 1, Nagafuchi discloses (fig. 6) a fuel control device (4a, 4b, 10, 12, 14, 15) comprising: a stem fuel valve opening degree determination unit 15 configured to determine an opening degree of a flow rate adjustment valve 12 of a stem fuel supply line 13 serving as the basis of a plurality of branch lines (3a, 3b, 9) on the basis of a fuel control signal command value according to an output (“LOAD SIGNAL”) of a gas turbine (col. 4, l. 8); a branch line flow rate determination unit 14 configured to determine the but does not explicitly teach stem fuel valve opening degree determination unit and branch line flow rate determination unit are computer systems1; a correction value determination unit configured to determine a correction value of the opening degree of each flow rate adjustment valve of the branch line on the basis of a value of a pressure difference between a fuel pressure upstream of each of nozzles connected to the branch lines respectively and a corrected fuel pressure for the fuel pressure at an outlet.
Jones teaches fuel flow determination units are computer systems (i.e. electronics (col. 1, ll. 14-15) that are programmed (col. 4, l. 24)); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure stem fuel valve opening degree determination unit and branch line flow rate determination unit of Nagafuchi as a computer system as taught by Jones in order to facilitate automatically controlling fuel flow with required fuel flow with accuracy and predictability using a system with reduced weight, complexity and cost (Jones col. 1, ll. 11-20 and ll. 39-44). 
Jones teaches (fig. 2) a correction value determination unit 40 configured to determine a correction value of the opening degree (col. 1, ll. 30-32; ll. 21-22) of a flow rate adjustment valve 38 of a branch line 44 on the basis of a value of a pressure difference between a fuel pressure upstream of nozzle (pressure Pi) connected to the branch line 44 and a corrected fuel pressure for the fuel pressure at an outlet2 (fuel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Nagafuchi with a correction value determination unit configured to determine a correction value of the opening degree of each flow rate adjustment valve of the branch line on the basis of a value of a pressure difference between a fuel pressure upstream of each of nozzles connected to the branch lines respectively and a corrected fuel pressure for the fuel pressure at an outlet as taught by Jones in order to facilitate regulating fuel flow through the branch lines of Nagafuchi accurately while improving weight, complexity and cost characteristics (Jones col. 1, ll. 40-45).
As to claim 2, Nagafuchi in view Jones teach the current invention as claimed and discussed above.  Nagafuchi further discloses a second fuel nozzle 3b and third fuel control signal command value (value of signal from unit 14 to valve 4b).  Jones further teaches in a case where the pressure difference (Po) between the fuel pressure upstream of a second fuel nozzle 36 connected to the branch line and the corrected fuel pressure for the fuel pressure at the outlet (Pi) is reduced, the correction value determination unit 40 determines the correction value for increasing a third fuel control signal command value 46.  The pressure drop across Jones’s nozzle 36 is proportional to fuel flow rate (col. 3, ll. 40-45).  If the measured pressure drop is reduced in the scenario wherein the commanded fuel flow 67 has not changed then that means that less fuel is flowing through nozzle 36 then is commanded.  Therefore the correction unit 40 correction would increase fuel flow so that the correction brings the actual fuel flow 37 closer to the commanded fuel flow (Jones col. 3, 66 to col. 4, l. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Nagafuchi with a correction value determination unit to determine a correction value for increasing a third fuel control signal command value in a case where the pressure difference (Po) between the fuel pressure upstream of the second fuel nozzle 36 connected to the branch line and the corrected fuel pressure for the fuel pressure at the outlet (Pi) is reduced as taught by Jones  in order to facilitate regulating fuel flow through the branch lines of Nagafuchi accurately while improving weight, complexity and cost characteristics (Jones col. 1, ll. 40-45).
As to claims 3 and 10, Nagafuchi in view Jones teach the current invention as claimed and discussed above.  Nagafuchi further discloses the second fuel nozzle 4b connected to the branch line 3b  and the outlet, but does not explicitly teach in a case where the pressure difference between the fuel pressure upstream of the second fuel nozzle connected to the branch line and the corrected fuel pressure for the fuel pressure at the outlet is in a range of from 0.1 megapascals to 1 megapascal, the correction value determination unit determines the correction value of the opening degree of each flow rate adjustment valve of the branch line
Jones further teaches the corrected fuel pressure for the fuel pressure at the outlet (i.e. the pressure of the combustor Po) is a result effective variable (MPEP 2144.05 II. B.), i.e., the value of Po is used to compute the actual fuel flow regarding the pressure drop across the nozzle 36 taught by Jones wherein the actual fuel flow 37 is used to compute fuel flow command correction (Jones col. 3, 66 to col. 4, l. 19).  For example, the pressure drop across Jones’s nozzle 36 is proportional to fuel flow rate 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to arrive at a value of the pressure difference between the fuel pressure upstream of the second fuel nozzle connected to the branch line and the corrected fuel pressure for the fuel pressure at the outlet in the range of from 0.1 megapascals to 1 megapascal, by a process of routine optimization (MPEP 2144.05 II. A.).
Jones further teaches the correction value determination unit 40 determines the correction value (46 includes the correction of 67) of the opening (col. 1, ll. 30-32; col. 3, ll. 21-22) degree of each flow rate adjustment valve 38 of the branch line 44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Nagafuchi with a correction value determination unit to determine the correction value of the opening degree of each flow rate adjustment valve of the branch line in a case where the pressure difference 
As to claims 4 and 11, Nagafuchi in view Jones teach the current invention as claimed and discussed above.  Nagafuchi further discloses a first fuel nozzle 3a and first fuel control signal command value (value of signal from unit 14 to valve 4a).  Jones further teaches in a case where the pressure difference between the fuel pressure Pi upstream of a first fuel nozzle connected to the branch line 44 and the corrected fuel pressure for the fuel pressure at the outlet Po is reduced, the correction value determination unit 40 determines the correction value for increasing a first fuel control signal command value.  The pressure drop across Jones’s nozzle 36 is proportional to fuel flow rate (col. 3, ll. 40-45).  If the measured pressure drop is reduced in the scenario wherein the commanded fuel flow 67 has not changed then that means that less fuel is flowing through nozzle then is commanded.  Therefore the correction unit 40 correction would increase fuel flow so that the correction brings the actual fuel flow closer to the commanded fuel flow (Jones col. 3, 66 to col. 4, l. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Nagafuchi with a correction value determination unit to determine the correction value for increasing a first fuel control signal command value in a case where the pressure difference between the fuel pressure upstream of a first fuel nozzle connected to the branch line and the corrected 
As to claims 5 and 12, Nagafuchi in view Jones teach the current invention as claimed and discussed above.  Nagafuchi further teaches the first fuel nozzle 4a connected to the branch line 3a  and the outlet, but does not explicitly teach in a case where the pressure difference between the fuel pressure upstream of the first fuel nozzle connected to the branch line and the corrected fuel pressure for the fuel pressure at the outlet is in a range of from 0.1 megapascals to 1 megapascal, the correction value determination unit determines the correction value of the opening degree of each flow rate adjustment valve of the branch line
Jones further teaches the corrected fuel pressure for the fuel pressure at the outlet (i.e. the pressure of the combustor Po) is a result effective variable (MPEP 2144.05 II. B.), i.e., the value of Po is used to compute the actual fuel flow regarding the pressure drop across the nozzle taught by Jones wherein the actual fuel flow is used to compute fuel flow command correction (Jones col. 3, 66 to col. 4, l. 19). For example, the pressure drop across Jones’s nozzle 36 is proportional to fuel flow rate (col. 3, ll. 40-45).  If the measured pressure drop is reduced over time then that means that less fuel is flowing through nozzle 36 then is commanded.  Therefore the correction unit 40 correction would increase fuel flow so that the correction brings the actual fuel flow 37 closer to the commanded fuel flow (Jones col. 3, 66 to col. 4, l. 19).  Similarly if the pressure drop is increased over time the correction unit would decrease fuel flow.  One of ordinary skill in the would understand that ensuring that the actual fuel flow 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to arrive at a value of the pressure difference between the fuel pressure upstream of the second fuel nozzle connected to the branch line and the corrected fuel pressure for the fuel pressure at the outlet  in the range of from 0.1 megapascals to 1 megapascal, by a process of routine optimization (MPEP 2144.05 II. A.).
Jones further teaches the correction value determination unit 40 determines the correction value (46 includes the correction of 67) of the opening (col. 1, ll. 30-32; col. 3, ll. 21-22) degree of each flow rate adjustment valve 38 of the branch line 44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Nagafuchi with a correction value determination unit to determine the correction value of the opening degree of each flow rate adjustment valve of the branch line as taught by Jones in order to facilitate regulating fuel flow through the branch lines of Nagafuchi accurately while improving weight, complexity and cost characteristics (Jones col. 1, ll. 40-45).
As to claims 6 and 13, Nagafuchi in view Jones teach the current invention as claimed and discussed above.  Nagafuchi further teaches (fig. 6) a combustor 1 comprising: a first fuel nozzle 2-a of which a flow rate is controlled by a first flow rate adjustment valve 4-a included; a second fuel nozzle 2-b of which a flow rate is 
As to claims 7 and 14, Nagafuchi in view Jones teach the current invention as claimed and discussed above.  Nagafuchi further teaches (fig. 6) a gas turbine (col. 1, l. 46) comprising: the fuel control device; and a combustor 1 including a first fuel nozzle 2-a of which a flow rate is controlled by a first flow rate adjustment valve 4-a included in the fuel control device, a second fuel nozzle 2-b of which a flow rate is controlled by a second flow rate adjustment  4-b included in the fuel control device, and a third fuel nozzle 8 of which a flow rate is controlled by a third flow rate adjustment valve 10 included in the fuel control device.
As to claim 9, Nagafuchi teaches (fig. 6) determining an opening degree of a flow rate adjustment valve 12 of a stem fuel supply line 13 serving as the basis of a plurality of branch lines 3a 3b 9 on the basis of a fuel control signal command value according to an output (“LOAD SIGNAL”) of a gas turbine (col. 4, l. 8); determining the opening degree of each flow rate adjustment valve 4a 4b 10 of the branch line 3a 3b 9 on the basis of an operation situation of the gas turbine (“LOAD SIGNAL”); but does not explicitly teach a non-transitory computer-readable computer medium storing a program that causes a computer to execute; determining a correction value of the opening degree of each flow rate adjustment valve of the branch line on the basis of a value of a pressure difference between a fuel pressure upstream of each of nozzles connected to the branch lines respectively and a corrected fuel pressure for the fuel pressure at an outlet.
Jones teaches a non-transitory computer-readable computer medium storing a program that causes a computer to execute (i.e., fuel flow determination units are computer systems (i.e. electronics (col. 1, ll. 14-15) that are programmed (col. 4, l. 24)); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure stem fuel valve opening degree determination unit and branch line flow rate determination unit of Nagafuchi as computer to execute program stored on non-transitory computer-readable computer medium as taught by in order to facilitate automatically controlling fuel flow with required fuel flow accuracy and predictability using a system with reduced weight, complexity and cost (Jones col. 1, ll. 11-20 and 39-44). 
Jones teaches (fig. 2) a correction value determination unit 40 for determining a correction value of the opening degree (col. 1, ll. 30-32; col. 3, ll. 21-22) of a flow rate adjustment valve 38 of a branch line 44 on the basis of a value of a pressure difference between a fuel pressure upstream of nozzle (pressure Pi) connected to the branch line 44 and a corrected fuel pressure for the fuel pressure at an outlet3 (fuel pressure Po).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Nagafuchi with a correction value determination unit for determining a correction value of the opening degree of each flow rate adjustment valve of the branch line on the basis of a value of a pressure difference between a fuel pressure upstream of each of nozzles connected to the branch lines respectively and a corrected fuel pressure for the fuel pressure at an outlet as taught by Jones in order to facilitate regulating fuel flow through the branch lines of Nagafuchi .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MARC AMAR/
Examiner
Art Unit 3741


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In accordance with 35 USC 112(f).  See “Claim Interpretation” section.
        2 The limitation “corrected fuel pressure for the fuel pressure at an outlet” is interpreted in accordance with applicant specification as “a pressure of the combustor” (par. [0034]).
        3 The limitation “corrected fuel pressure for the fuel pressure at an outlet” is interpreted in accordance with applicant specification as “a pressure of the combustor” (par. [0034]).